 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    IVIN MOOD,                                 Case No. SACV 17-762-SVW (KK)
11                           Plaintiff,
12                          v.                   ORDER ACCEPTING FINAL
                                                 FINDINGS AND
13    COUNTY OF ORANGE, ET AL.,                  RECOMMENDATION OF UNITED
                                                 STATES MAGISTRATE JUDGE
14                           Defendants.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Third Amended
18   Complaint, Defendant’s Motion for Summary Judgment, the relevant records on file,
19   and the Final Report and Recommendation of the United States Magistrate Judge.
20   The Court has engaged in de novo review of those portions of the Report to which
21   Defendant has objected. The Court accepts the final findings and recommendation
22   of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that Defendant’s Motion for Summary
24   Judgment is DENIED.
25   Dated:   January 22, 2019

26
                                          HONORABLE STEPHEN V. WILSON
27                                        United States District Judge
28
